Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-10, 12-17 and 19 are allowed for the same reason as stated in the Notice of Allowance (NOA) issued on 02/08/2021. A new IDS was submitted by the Applicants on 03/08/2021, and documents indicated in the IDS do not disclose underlined feature in section 2 below.

The following is an Examiner’s statement of reasons for allowance stated on 02/08/2021:
Instant Invention draws to techniques for random access in a communication system. Each of independent claims, claim 1 (“A method”), claim 10 (“A method”) and claim 17 (“A terminal device”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for random access, comprising: 
receiving, via a terminal device, N groups of random access-related information sent by a network device, wherein the N groups of random access-related information are determined by the network device according to a network deployment and optimization policy, and a ith group of random access-related information is used by the terminal device for determining a random access preamble set i corresponding to the ith group and a time-frequency resource corresponding to the random access preamble set i, N being a positive integer greater than or equal to 1, i=1, ... N; and 
sending, via the terminal device, a random access preamble to the network device according to the N groups of random access-related information;
wherein the sending, via the terminal device, the random access preamble to the network device according to the N groups of random access- related information, comprises: 
determining, via the terminal device, K random access preamble sets according to K groups of random access-related information in the N groups of random access-related information, wherein K is a positive integer greater than or equal to 2; 
determining, via the terminal device, K random access preambles according to the K random access preamble sets, wherein the random access preamble sets to which the K random access preambles belong are different from each other; 
determining, via the terminal device, time-frequency resources corresponding to the K random access preambles according to the K groups of random access-related information; and 
sending, via the terminal device, the K random access preambles to the network device on the time-frequency resources corresponding to the K random access preambles, wherein transmitting beams corresponding to at least two of the K random access preambles are different.

Claims 10 and 17 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 10 and 17 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411